DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Responsive to communications filed on February 23, 2022 , amendments to the claims have been acknowledged. Claims 1,3, 6-8, 13 and 16-17 are cancelled by applicant.  Due to amendments to the claims the 112b rejection over claim 7  has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Gless et al. (US 2014/0079964), further in view of Kerkamm et al. (US 2012/0070700). 
 Regarding claims 1 and 14, Gless discloses a lithium ion accumulator (battery)  having a housing [0001].  Gless further discloses a condensation plate 20, as external air 21 enters, it impinges upon the condensation plate 20 and the atmospheric moisture condenses out of the external air 21. The condensation plate  carries the air 22 to the outside when there is excess pressure in the housing 10, the condensate is carried to the outside with the air 22 [0025], reading on the claimed water condensation mitigation system. Gless further discloses a housing 10 for a lithium ion accumulator  including an interior 12 [0025]. See figure 1, the housing 10 has a plurality of wall surfaces defining a housing volume (interior 12), the housing volume is sized and shaped to contain the battery. Gless further discloses an opening 15 leading into the housing [0025], see figure 1, the opening 15 formed in at least one of the plurality of walls.  Gless further discloses a water and vapor impermeable membrane 16 [0025]; [0003], reading on the claimed impermeable  diaphragm member being operably mounted relative to the opening of the housing.  

    PNG
    media_image1.png
    686
    599
    media_image1.png
    Greyscale

Gless et al. figure 1
Gless does not disclose the lithium ion accumulator is included in a battery pack, however it is known and common in the art for battery cells to be included in a  battery pack as shown by Kerkamm. Kerkamm discloses a lithium ion storage batteries,  multiple secondary cells may be connected in series to increase the total voltage or in parallel to increase the capacity (Kerkamm:[0003]). A lithium-ion storage battery includes  multiple lithium-ion cells (Kerkamm:[0003]). It would have been obvious to one having ordinary skill in the art to include multiple  lithium ion batteries to the battery of Gless in order to form a battery pack in order to increase total voltage and to increase capacity.
Gless does not disclose the impermeable diaphragm  member  16 is a flexible diaphragm member that is configured to accommodate pack air volume changes in the housing volume through elastic deflection inward toward the housing volume and outward away from the housing volume.  Kerkamm discloses a lithium ion cell including an  element for regulating the internal gas pressure  (Kerkamm:[0020]), the element for regulating the internal gas pressure is designed as a flexible  movable diaphragm (Kerkamm:[0025]).  The diaphragm is  impermeable to the electrolyte, to any arbitrary component of the electrolyte, and to gases [0026] . Examiner notes the flexible/movable  diaphragm  reads on the claimed impermeable flexible diaphragm member. Kerkamm further discloses the lithium-ion cell 1 includes a deformable hollow body 9, which is situated in the interior of housing 2 (Kerkamm:[0035]). The housing 2 of cell 1 has a movable diaphragm 10. Diaphragm 10  is  pressed outward by the increasing internal gas pressure in the interior of cell 1, so that the originally flat diaphragm (indicated by the dashed line, see figure 2b) has a bulge (Kerkamm:[0037]), reading on the claimed impermeable  flexible diaphragm member that is configured to accommodate pack air volume changes in the housing volume through elastic deflection inward toward the housing volume and outward away from the housing volume.  It would have been obvious to one having ordinary skill in the art to have the impermeable diaphragm member 16 of modified Gless be a flexible diaphragm member  as taught by Kerkamm that is configured to  accommodate pack air volume changes in the housing volume through elastic deflection inward toward the housing volume and outward away from the housing volume in order to relate the internal pressure of the battery cells/battery packs therefore improving battery safety.  (Claims 1 and 14 )

    PNG
    media_image2.png
    413
    571
    media_image2.png
    Greyscale

Kerkamm et al. figure 2B
Regarding claims 4, 5 and 15, modified Gless discloses all of the limitations as set forth above in claim 2. Modified Gless further discloses  a tube structure 13  in which the membrane is arranged in one end region [0012];[0025], the tube structure 13 reads on the claimed shroud.  See figure 1, the shroud 13 surrounds the impermeable flexible diaphragm member 16. The shroud 13 is mounted to the housing 10 , the shroud 13 is sized to protect the impermeable flexible diaphragm member during deflection.  Modified Gless further discloses, see figure 1, the shroud 13 comprises one or more perforations sized to regulate a rate of reaction of the impermeable flexible diaphragm member 16. (Claims 4, 5  and 15)
Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over  Gless et al. (US 2014/0079964), further in view of Kerkamm et al. (US 2012/0070700), further in view of Hermann et al. (US 20120040212), further in view of Cruello et al. (US 20060174952), and still further in view of Jeong et al (US 20200033034).
 Regarding clam 9, Gless discloses a lithium ion accumulator (battery)  having a housing [0001].  Gless further discloses a condensation plate 20, as external air 21 enters, it impinges upon the condensation plate 20 and the atmospheric moisture condenses out of the external air 21. The condensation plate  carries the air 22 to the outside when there is excess pressure in the housing 10, the condensate is carried to the outside with the air 22 [0025], reading on the claimed water condensation mitigation system. Gless further discloses a housing 10 for a lithium ion accumulator  including an interior 12 [0025]. See figure 1, the housing 10 has a plurality of wall surfaces defining a housing volume (interior 12), the housing volume is sized and shaped to contain the battery. Gless further discloses an opening 15 leading into the housing [0025], see figure 1 the opening 15 formed in at least one of the plurality of walls.  Gless further discloses a water and vapor impermeable membrane 16 [0025]; [0003], reading on the claimed impermeable  diaphragm member being operably mounted relative to the opening of the housing. 
 Gless does not disclose the lithium ion accumulator is included in a battery pack, however it is known and common in the art for battery cells to be included in a  battery pack as shown by Kerkamm. Kerkamm discloses a lithium ion storage batteries,  multiple secondary cells may be connected in series to increase the total voltage or in parallel to increase the capacity (Kerkamm:[0003]). A lithium-ion storage battery includes  multiple lithium-ion cells (Kerkamm:[0003]). It would have been obvious to one having ordinary skill in the art to include multiple  lithium ion batteries to the battery of Gless in order to form a battery pack in order to increase total voltage and to increase capacity.
Gless does not disclose the impermeable diaphragm  member  16 is a flexible diaphragm member that is configured to accommodate pack air volume changes in the housing volume through elastic deflection inward toward the housing volume and outward away from the housing volume.  Kerkamm discloses a lithium ion cell including an  element for regulating the internal gas pressure  (Kerkamm:[0020]), the element for regulating the internal gas pressure is designed as a flexible  movable diaphragm (Kerkamm:[0025]) .  The diaphragm is impermeable   to the electrolyte, to any arbitrary component of the electrolyte, and to gases [0026] . Examiner notes the flexible- movable  diaphragm  reads on the claimed impermeable flexible diaphragm member. Kerkamm further discloses the lithium-ion cell 1 includes a deformable hollow body 9, which is situated in the interior of housing 2 (Kerkamm:[0035]). The housing 2 of cell 1 has a movable diaphragm 10. Diaphragm 10  is  pressed outward by the increasing internal gas pressure in the interior of cell 1, so that the originally flat diaphragm (indicated by the dashed line, see figure 2B) has a bulge (Kerkamm:[0037]), reading on the claimed impermeable  flexible diaphragm member that is configured to accommodate pack air volume changes in the housing volume through elastic deflection inward toward the housing volume and outward away from the housing volume. 
 It would have been obvious to one having ordinary skill in the art to have the impermeable diaphragm member 16 of modified Gless be a flexible diaphragm member  as taught by Kerkamm that is configured to  o accommodate pack air volume changes in the housing volume through elastic deflection inward toward the housing volume and outward away from the housing volume in order to relate the internal pressure of the battery cells/battery packs therefore improving battery safety.
Modified Gless further discloses a pressure  relief valve [0004], the pressure relief valve is  set in such a way that pressure equalization takes place only when the pressure difference between the interior of the housing and the surroundings becomes so large that it approaches the stability limits of the housing[0009], reading on the claimed pressure valve member configured to accommodate pack air volume changes in the housing volume.  The lithium ion cell further includes duckbill valve 18 (pressure valve member) , see figure 1, valve 18 is operably mounted relative to the opening of the housing 10.
Modified Gless does not disclose the pressure valve member comprises a smart valve member operably mounted relative to the aperture of the housing, the smart valve member being configured to be biased in a closed position and operable to move to an opened position in response to a predetermined temperature, a predetermined pressure differential between an internal pressure within the housing volume and an external pressure outside the housing volume. 
Hermann discloses a battery pack with an integrated hazard mitigation system that includes a plurality of cells, a first valve, wherein the first valve is configured to switch from a first open position to a second closed position when a thermal event occurs , thereby causing  effluent generated by the thermal event. The first valve may switch from the first open position to the second closed position when a preset temperature is reached, for example as monitored by at least one temperature sensor within the battery pack, or when a preset pressure is reached (Hermann:[0009]).  Hermann further discloses valve 301 may be pressure valve that opens when the pressure within battery pack 103 exceeds a preset pressure limit. The valve 301 may open when the temperature within battery pack 103 exceeds a preset temperature (Hermann:[0031]).  The valve 301 reads on the claimed smart valve member. 
It would have been obvious to one having ordinary skill in the art to use the valve 301 of Hermann in  modified Gless  in order to further monitor and control the pressure and temp within the battery pack housing and the further prevent hazardous conditions within the battery pack.  Therefore, modified Gless further discloses a smart valve member operably mounted relative to the aperture of the housing, the smart valve member being configured to be biased in a closed position and operable to move to an opened position in response to a predetermined temperature, a predetermined pressure differential between an internal pressure within the housing volume and an external pressure outside the housing volume.
Modified Gless does not disclose the smart valve member comprises, a first member being fixed coupled to at least one of the plurality of wall surfaces, the first member having at least one ventilation hole.  A second member being moveable relative to the first member, the second member configured to sealing engage at least one of the plurality of wall surfaces for movement between a closed position and an opened position; an extension spring operably coupling the first member to the second member and biasing the second member into a closed position; and a compression spring operably engaging the first member and the second member, the compression spring being made of shape memory alloy and configured to automatically urge the second member into the opened position in response to an increase temperature above a predetermined temperature, an increase pressure above a predetermined pressure, or a combination thereof. Cruello discloses a pressure regulating valve  being used with connection with a shut-off valve 27 (Cruello:[0085]). The pressure-regulating valve 426 includes a slidable piston 450 (second member) and a valve cap 447 (first member) (Cruello:[0090]).  The first member 447 includes hole 451 (ventilation hole) , the hole 451 may comprise a plurality of holes (Cruello:[0090]).  The upper portion of the second member piston 450  is positioned adjacent valve cap 447 such that when the outlet force exceeds the inlet force and the reference force, the upper portion of second member 450  is flush against a lower surface of valve cap 447 to close valve 426, (Cruello:[0091]) reading on the claimed second member being moveable relative to the first member, the second member being configured to sealingly engage at least one of the plurality  of wall surfaces for movement between a closed position and an opened position. Cruello further discloses when the outlet force is less than the inlet and reference forces, piston 450 is pushed toward housing 448 (wall surfaces) to allow fluids, such as hydrogen gas, to flow  through hole(s) 451 (ventilation holes) to outlet 445 (Cruello:[0093]).
It would have been obvious to one having ordinary skill in the art to add the first  member 447 being fixedly coupled to at least one of the plurality of wall surfaces, where the first member having a ventilation hole 451  and  to add a second member  450 being moveable relative to the first member, the second member 450 being configured to sealingly engage at least one of the plurality of wall surfaces for movement between a closed position and a closed position  to the smart valve of modified Gless  (taught by Hermann)  in order to further aid in controlling the limits of the pressure monitored inside the battery pack housing and in order to release the gases generated inside the battery pack and to further aid in safety of the battery pack, as taught by Cruello.
Modified Gless does not disclose  a compression spring operably engaging the first member and the second member, and configured to automatically urge the second member into the opened position in response to an increase temperature above a predetermined temperature, an increase pressure above a predetermined pressure, or a combination thereof. Cruello further discloses a diaphragm 340 is supported by first piston 305, which is being biased by spring 306 (extension spring) toward second piston 307. First piston 305 is opposed by second piston 307 biased by spring 309 (compression spring), which biases piston 307 toward piston 305 [0085]). If  pressure becomes sufficiently high,  the resultant force between springs 306 and 309 and move diaphragm 340 and pistons 305 and 307 to the left [0087]. Spring 306 reading on the claimed extension spring operably coupled to the first member piston to the second member piston and biasing the second member piston into the closed position. Spring 309 reads on the claimed compression spring operably engaging the first member piston and the second member piston. It would have been obvious to one having ordinary skill in the art to add the extension spring 306 and the compression spring 309 of Cruello to the smart valve member of modified Gless in order to  further aid in controlling the limits of the pressure monitored inside the battery pack housing. 
Modified Gless does not disclose the compression spring  309 (taught by Cruello) is made of a shape memory alloy. Jeong discloses an expansion valve using a shape memory alloy spring, the shape memory alloy spring exerting an elastic force at a memory temperature to adjust an opening/closing degree (Jeong:[0002]). The plurality of springs may include at least one shape memory alloy spring designed to have a different memory temperature (Jeong:[0017]). The present disclosure adjusts an opening/closing of the expansion valve using the shape memory  alloy spring which exerts an elastic force at a memory temperature, so that it is possible to sense pressure and  temperature (Jeong:[0025]). 
 It would have been obvious to one having ordinary skill in the art to have the compression spring 309 of modified Gless be made of shape memory alloy in order to further aid  in elastic force of the spring. The spring of modified Gless is made of shape memory alloy and is configured to automatically urge the second member into the opened position in response to an increase temperature above a predetermined temperature, an increase pressure above a predetermined pressure. (Claim 9)
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Gless et al. (US 2014/0079964), further in view of Kerkamm et al. (US 2012/0070700), further in view of Hermann et al. (US 20120040212)
Regarding claims 10 and 11, Gless discloses  a lithium ion accumulator (battery)  having a housing [0001].  Gless further discloses a condensation plate 20 , as external air 21 enters, it impinges upon the condensation plate 20 and the atmospheric moisture condenses out of the external air 21. The condensation plate  carries the air 22 to the outside when there is excess pressure in the housing 10, the condensate is carried to the outside with the air 22 [0025], reading on the claimed water condensation mitigation system. Gless further discloses a housing 10 for a lithium ion accumulator  including an interior 12 [0025]. See figure 1, the housing 10 has a plurality of wall surfaces defining a housing volume (interior 12), the housing volume is sized and shaped to contain the battery. Gless further discloses an opening 15 leading into the housing [0025], see figure 1 the opening 15 formed in at least one of the plurality of walls.
Gless does not disclose the lithium ion accumulator is included in a battery pack, however it is known and common in the art for battery cells to be included in a  battery pack as shown by Kerkamm. Kerkamm discloses a lithium ion storage batteries,  multiple secondary cells may be connected in series to increase the total voltage or in parallel to increase the capacity (Kerkamm:[0003]). A lithium-ion storage battery includes  multiple lithium-ion cells (Kerkamm:[0003]). It would have been obvious to one having ordinary skill in the art to include multiple  lithium ion batteries to the battery of Gless in order to form a battery pack in order to increase total voltage and to increase capacity.
Modified Gless does not disclose  a pair of one-way valve members, each of the one-way valve members being operably mounted relative to a corresponding aperture of the housing, each of the one-way valve members being configured to be biased in a closed position and operable to move to an opened position in repose to a predetermined pressure differential. 
Hermann further discloses during normal operation the controller keeps valves 707 closed and valves 608 and 706 open to provide air flow. Once a thermal event is detected, the controller opens valve 707 and closes valves 706 (Hermann:[0046]). The valves 707, 608 and 706 reads on the claimed one-way valve members, air is flowing in one direction. During a thermal runway event which is caused by a predetermine pressure deferential the valves are configured to be opened and closed. 
It would have been obvious to one having ordinary skill in the art to use the one-way valve members (707, 608, 706) of Hermann to the pressure release a valve member of Gless  in order to further monitor and control the pressure and temp within the battery pack housing and the further prevent hazardous conditions within the battery pack.  
Examiner notes the valves 707, 608 and 706 reads on the claimed a first of a pair of the one-way valve members and a second of the pair of one-way valve members  claimed one-way valve members, air is flowing in one direction. During a thermal runway event which is caused by a predetermine pressure deferential the first and second of the pairs of one-way valves are configured to be opened and closed. (Claims 10 and 11)
Regarding claim 12, modified Gless discloses all of the limitations as set forth above in claim 11. Modified Gless further discloses  the housing  includes a desiccant  allowing the small amount of atmospheric moisture that  enters the housing during a pressure equalization to be removed. [0011]. A container 24 with a desiccant  is arranged in the interior 12 of the housing 10 in order to dry entering air  [0024], reading on the claimed moisture absorber member.  See figure 1, the container including the desiccant is disposed in fluid communication with a pressure valve member 18. (Claim 12)
Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over  Gless et al. (US 2014/0079964) in view of Kerkamm et al. (US 2012/0070700), further in view of Hermann et al. (US 20120040212), further in view of Cruello et al. (US 20060174952), and  additionally in view of Jeong et al (US 20200033034).
Regarding claim 18, Gless discloses a lithium ion accumulator (battery)  having a housing [0001].  Gless further discloses a condensation plate 20, as external air 21 enters, it impinges upon the condensation plate 20 and the atmospheric moisture condenses out of the external air 21. The condensation plate  carries the air 22 to the outside when there is excess pressure in the housing 10, the condensate is carried to the outside with the air 22 [0025], reading on the claimed water condensation mitigation system. Gless further discloses a housing 10 for a lithium ion accumulator  including an interior 12 [0025]. See figure 1, the housing 10 has a plurality of wall surfaces defining a housing volume (interior 12), the housing volume is sized and shaped to contain the battery. Gless further discloses an opening 15 leading into the housing [0025], see figure 1 the opening 15 formed in at least one of the plurality of walls.  Gless further discloses a water and vapor impermeable membrane 16 [0025]; [0003], reading on the claimed impermeable  diaphragm member being operably mounted relative to the opening of the housing. 
 Gless does not disclose the lithium ion accumulator/cell  is included in a battery pack, however it is known and common in the art for battery cells to be included in a  battery pack as shown by Kerkamm. Kerkamm discloses a lithium ion storage batteries,  multiple secondary cells may be connected in series to increase the total voltage or in parallel to increase the capacity (Kerkamm:[0003]). A lithium-ion storage battery includes  multiple lithium-ion cells (Kerkamm:[0003]). It would have been obvious to one having ordinary skill in the art to include multiple  lithium ion batteries to the battery of Gless in order to form a battery pack in order to increase total voltage and to increase capacity.
Modified Gless does not disclose a smart valve member comprises, a first member being fixed coupled to at least one of the plurality of wall surfaces, the first member having at least one ventilation hole.  A second member being moveable relative to the first member, the second member configured to sealingly engage  at least one of the plurality of wall surfaces for movement between a closed position and an opened position.  Hermann discloses a battery pack with an integrated hazard mitigation system is discloses that includes a plurality of cells, a first valve, wherein the first valve is configured to switch from a first open position to a second closed position when a thermal event occurs , thereby causing  effluent generated by the thermal event. The first valve may switch from the first open position to the second closed position when a preset temperature is reached, for example as monitored by at least one temperature sensor within the battery pack, or when a preset pressure is reached (Hermann:[0009]).  Hermann further discloses valve 301 may be pressure valve that opens when the pressure within battery pack 103 exceeds a preset pressure limit. The valve 301 may open when the temperature within battery pack 103 exceeds a preset temperature (Hermann:[0031]).  The valve 301 reads on the claimed smart valve member. 
It would have been obvious to one having ordinary skill in the art to use the valve 301 of Hermann with the battery housing  system of modified Gless  in order to further monitor and control the pressure and temp within the battery pack housing and the further prevent hazardous conditions within the battery pack.  Therefore, modified Gless further discloses a smart valve member operably mounted relative to the aperture of the housing, the smart valve member being configured to be biased in a closed position and operable to move to an opened position in response to a predetermined temperature, a predetermined pressure differential between an internal pressure within the housing volume and an external pressure outside the housing volume.
Modified Gless does not disclose the smart valve member comprises, a first member being fixed coupled to at least one of the plurality of wall surfaces, the first member having at least one ventilation hole.  A second member being moveable relative to the first member, the second member configured to sealingly engage at least one of the plurality of wall surfaces for movement between a closed position and an opened position; an extension spring operably coupling the first member to the second member and biasing the second member into a closed position; and a compression spring operably engaging the first member and the second member, the compression spring being made of shape memory alloy and configured to automatically urge the second member into the opened position in response to an increase temperature above a predetermined temperature, an increase pressure above a predetermined pressure, or a combination thereof. Cruello discloses a pressure regulating valve  being used in connection with a shut-off valve 27 (Cruello:[0085]). The pressure-regulating valve 426 includes a slidable piston 450 (second member) and a valve cap 447 (first member) (Cruello:[0090]).  The first member 447 includes hole 451 (ventilation hole), the hole 451 may comprise a plurality of holes (Cruello:[0090]).  The upper portion of the second member piston 450  is positioned adjacent valve cap 447 such that when the outlet force exceeds the inlet force and the reference force, the upper portion of second member 450  is flush against a lower surface of valve cap 447 to close valve 426, (Cruello:[0091]) reading on the claimed second member being moveable relative to the first member, the second member being configured to sealingly engage at least one of the plurality  of wall surfaces for movement between a closed position and an opened position. Cruello further discloses when the outlet force is less than the inlet and reference forces, piston 450 is pushed toward housing 448 (wall surfaces) to allow fluids, such as hydrogen gas, to flow  through hole(s) 451 (ventilation holes) to outlet 445 (Cruello:[0093]).
It would have been obvious to one having ordinary skill in the art to add the first  member 447 being fixedly coupled to at least one of the plurality of wall surfaces, where the first member having a ventilation hole 451  and  to add a second member  450 being moveable relative to the first member, the second member 450 being configured to sealingly engage at least one of the plurality of wall surfaces for movement between a closed position and a closed position  to the smart valve of modified Gless  (taught by Hermann)  in order to further aid in controlling the limits of the pressure monitored inside the battery pack housing and in order to release the gases generated inside the battery pack and to further aid in safety of the battery pack, as taught by Cruello.
Modified Gless does not disclose  a compression spring operably engaging the first member and the second member, and configured to automatically urge the second member into the opened position in response to an increase temperature above a predetermined temperature, an increase pressure above a predetermined pressure, or a combination thereof. 
Cruello further discloses a diaphragm 340 is supported by first piston 305, which is being biased by spring 306 (extension spring) toward second piston 307. First piston 305 is opposed by second piston 307 biased by spring 309 (compression spring), which biases piston 307 toward piston 305 [0085]). If  pressure becomes sufficiently high,  the resultant force between springs 306 and 309 and move diaphragm 340 and pistons 305 and 307 to the left [0087]. Spring 306 reading on the claimed extension spring operably coupled to the first member piston to the second member piston and biasing the second member piston into the closed position. Spring 309 reads on the claimed compression spring operably engaging the first member piston and the second member piston. It would have been obvious to one having ordinary skill in the art to add the extension spring 306 and the compression spring 309 of Cruello to the smart valve member of modified Gless in order to  further aid in controlling the limits of the pressure monitored inside the battery pack housing. 
Modified Gless does not disclose the compression spring  309 (taught by Cruello) is made of a shape memory alloy. Jeong discloses an expansion valve using a shape memory alloy spring, the shape memory alloy spring exerting an elastic force at a memory temperature to adjust an opening/closing degree (Jeong:[0002]). The plurality of springs may include at least one shape memory alloy spring designed to have a different memory temperature (Jeong:[0017]). The present disclosure adjusts an opening/closing of the expansion valve using the shape memory  alloy spring which exerts an elastic force at a memory temperature, so that it is possible to sense pressure and  temperature (Jeong:[0025]). 
 It would have been obvious to one having ordinary skill in the art to have the compression spring 309 of modified Gless be made of shape memory alloy in order to further aid  in elastic force of the spring. The spring of modified Gless is made of shape memory alloy and is configured to automatically urge the second member into the opened position in response to an increase temperature above a predetermined temperature, an increase pressure above a predetermined pressure. (Claim 18)
Claims 19 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over  Gless et al. (US 2014/0079964), further in view of Kerkamm et al. (US 2012/0070700), further in view of Hermann et al. (US 20120040212)
Regarding claim 19, Gless discloses  a lithium ion accumulator (battery)  having a housing [0001].  Gless further discloses a condensation plate 20, as external air 21 enters, it impinges upon the condensation plate 20 and the atmospheric moisture condenses out of the external air 21. The condensation plate  carries the air 22 to the outside when there is excess pressure in the housing 10, the condensate is carried to the outside with the air 22 [0025], reading on the claimed water condensation mitigation system. Gless further discloses a housing 10 for a lithium ion accumulator  including an interior 12 [0025]. See figure 1, the housing 10 has a plurality of wall surfaces defining a housing volume (interior 12), the housing volume is sized and shaped to contain the battery. Gless further discloses an opening 15 leading into the housing [0025], see figure 1 the opening 15 formed in at least one of the plurality of walls.
Gless does not disclose the lithium ion accumulator is included in a battery pack, however it is known and common in the art for battery cells to be included in a  battery pack as shown by Kerkamm. Kerkamm discloses a lithium ion storage batteries,  multiple secondary cells may be connected in series to increase the total voltage or in parallel to increase the capacity (Kerkamm:[0003]). A lithium-ion storage battery includes  multiple lithium-ion cells (Kerkamm:[0003]). It would have been obvious to one having ordinary skill in the art to include multiple  lithium ion batteries to the battery of Gless in order to form a battery pack in order to increase total voltage and to increase capacity.
Modified Gless does not disclose  a pair of one-way valve members, each of the one-way valve members being operably mounted relative to a corresponding aperture of the housing, each of the one-way valve members being configured to be biased in a closed position and operable to move to an opened position in response to a predetermined pressure differential. 
Hermann further discloses during normal operation the controller keeps valves 707 closed and valves 608 and 706 open to provide air flow. Once a thermal event is detected, the controller opens valve 707 and closes valves 706 (Hermann:[0046]). The valves 707, 608 and 706 reads on the claimed one-way valve members, air is flowing in one direction. During a thermal runway event which is caused by a predetermine pressure deferential the valves are configured to be opened and closed. 
It would have been obvious to one having ordinary skill in the art to add the one-way valve members (707,608,706) of Hermann to the pressure release a valve member of Gless  in order to further monitor and control the pressure and temp within the battery pack housing and the further prevent hazardous conditions within the battery pack.  
Examiner notes the valves 707, 608 and 706 reads on the claimed a first of a pair of the one-way valve members and a second of the pair of one-way valve members  claimed one-way valve members, air is flowing in one direction. During a thermal runway event which is caused by a predetermine pressure deferential the first and second of the pairs of one-way valves are configured to be opened and closed. (Claim 19)
Regarding claim 20,  modified Gless discloses all of the limitations as set forth above in claim 19. Modified Gless further discloses  the housing  includes a desiccant  allowing the small amount of atmospheric moisture that  enters the housing during a pressure equalization to be removed. [0011]. A container 24 with a desiccant  is arranged in the interior 12 of the housing 10 in order to dry entering air  [0024], reading on the claimed moisture absorber member.  See figure 1, the container including the desiccant is disposed in fluid communication with a pressure valve member 18.  The container 24 is exterior to the first of the  pair of one-way valve members taught by  Hermann.  (Claim 20)
Response to Arguments
Applicant’s arguments filed February 23, 2022 have been fully considered and are persuasive.  The  35 U.S.C. 102(a)(1) as being anticipated by Reitzle et al. has been withdrawn.  Hermann et al.,  Cruello et al.,  and Jeong et al. are still being relied upon. 
Applicant asserts that Cruello does not discloses or suggest a compression spring made of a shape memory alloy and configured to automatically urge the second member into the opened position in response to an increased temperature above a predetermined temperature, as claimed. Applicant assertion is not persuasive.  Examiner relies on Cruello to show a compression spring. While Cruello does not disclose the compression, the spring is made of shape memory alloy, Jeong  discloses the use of a shape memory alloy compression spring.  Spring 306 taught by Cruello  reads on the claimed extension spring. Spring 306  couples the first member (first piston 305) and second member (second piston 307), and biases the second member into a closed position.  Spring 309 reads on the claimed compression spring, spring 309 engages the first and second member.
Applicant further asserts that  Hermann does not disclose or suggest one-way valves. Applicants assertion is not persuasive. Hermann discloses during normal operations, the one-way  valves 707 is closed , and the valves  608 and 706 remain open to provide air flow. Air is flowed in one direction. As per applicants  definition “ a one-way valve is a valve that normally allows fluid to flow  through it in only one direction”. Hermann discloses during normal operation  the valves 708, 608 and 706 remains open or closed to allow air flow in one direction therefore reading on the claimed one-way valve.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722